Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
. This is an action to recover damages for the seizure of certain personal property under an execution issued upon a judgment claimed to be void as against the plaintiff. The judgment was rendered by a Justice of the Peace in an action brought by defendant Warner against the plaintiff and one Randall, and there is no doubt whatever of its invalidity. The record of the proceedings in the case shows that no jurisdiction had been acquired of the per*399son of the plaintiff, and the judgment was therefore, as to him, coram nonjudiee.
The judgment being a nullity, the only remaining question is as to the liability of the appellants, and on this point we have as little doubt as upon the other. The judgment was entered against the plaintiff and his codefendant jointly, and the execution directed the officer to make the amount out of the property of the judgment debtors. There was no special direction as to the property to be taken, but the language was sufficiently broad to authorize the seizure of the individual property of either of the parties. Under these circumstances the liability of the Justice who issued the execution is beyond question, and the evidence shows that the plaintiff in the execution is also liable. The execution was issued at his request, and he afterwards participated in the proceedings under it. There is not even the merit of plausibility in the grounds of defense relied on.
Judgment affirmed.